DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity
 	Examiner notes this application is a continuation from parent 16/232,827.
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 5/14/2021 and 2/22/2021 have been considered by the examiner. Examiner notes some references cited may be found in the parent application 16/232,827.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2, 4, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2008-36723) in view of Grundl (EP 2284638).
 	With respect to claim 1, Watanabe discloses an interlocking adapter (Fig. 1 32) comprising: a plug (Fig. 2 33) configured to be plugged into an electric outlet (Fig. 2 24) provided in an electric apparatus (Fig. 1 1); a first input path (Fig. 2 upper line from 33) and a second input path (Fig. 2 lower line from 33) configured to receive an alternating-current voltage (Fig. 2 AC source symbol) from the plug; and a reception input circuit (Fig. 2 36-37) configured to receive an interlocking command signal transmitted from a working machine (Fig. 1 7), the reception input circuit being configured to turn on (Fig. 2 38) the switch (Fig. 2 39) in response to the reception input circuit receiving the interlocking command signal. Watanabe does not disclose a capacitive load.
 	Grundl discloses a circuit comprising a first input path (Fig. 1 L) and a second input path (Fig. 1 N) configured to receive an alternating-current voltage (Fig. 1 Unetz); a capacitive load (Fig. 1 C1) provided in the first input path; a full-wave rectifier (Fig. 1 B1) including a first alternating-current input, a second alternating-current input, a first direct-current output, and a second direct-current output, the first alternating-current input being coupled to the first input path through the capacitive load, the second alternating-current input being coupled to the second input path, and the full-wave rectifier being configured (i) to rectify full wave of the alternating-current voltage received via the first alternating-current input and the second alternating-current input and (ii) to thereby generate a rectified voltage (Fig. 1 voltage Z1) between the first direct-current output and the second direct-current output; a switch (Fig. 1 S1) directly coupled to the first direct-current output and to the second direct-current output, the switch being configured to be switched between an on-state and an off-state, the switch being configured to complete a current flow path between the first direct-current output and the second direct-current output through the switch in the on-state, and the switch being configured to interrupt the current flow path in the off-state. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a capacitive load provided in the first input path; a full-wave rectifier including a first alternating-current input, a second alternating-current input, a first direct-current output, and a second direct-current output, the first alternating-current input being coupled to the first input path through the capacitive load, the second alternating-current input being coupled to the second input path, and the full-wave rectifier being configured (i) to rectify full wave of the alternating-current voltage received via the first alternating-current input and the second alternating-current input and (ii) to thereby generate a rectified voltage between the first direct-current output and the second direct-current output; 
a switch directly coupled to the first direct-current output and to the second direct-current output, the switch being configured to be switched between an on-state and an off-state, the switch being configured to complete a current flow path between the first direct-current output and the second direct-current output through the switch in the on-state, and the switch being configured to interrupt the current flow path in the off-state. The reason for doing so was to reduce the power consumption when the switch is activated.

 	With respect to claim 2, Watanabe in view of Grundl make obvious the interlocking adapter according to claim 1, wherein the interlocking command signal is wirelessly transmitted (Fig. 2 19-20) from the working machine, and wherein the reception input circuit is configured to receive (Fig. 2 37) the interlocking command signal via a receiver for wirelessly receiving the interlocking command signal.  	With respect to claim 4, Watanabe in view of Grundl make obvious the interlocking adapter according to claim 1, further comprising a driving voltage generation circuit (Fig. 2 38) configured to generate a driving voltage to turn on the switch (Fig. 2 39), wherein the reception input circuit (Fig. 2 36-37) is coupled to the switch via the driving voltage generation circuit (Fig. 2 38).  	With respect to claim 10, Watanabe in view of Grundl make obvious the interlocking adapter according to claim 1, wherein the first direct-current output is configured to output a rectified positive voltage (Grundl Fig. 1 voltage Z1), and wherein the interlocking adapter further include a control power supply (Fig. 1 Z1,D1,C2,ST) coupled to the first direct-current output, the control power supply being configured to generate a constant direct-current voltage (Fig. 1 UB) to turn on the switch (Fig. 1 S1) based on the rectified positive voltage.  	With respect to claim 11, Watanabe in view of Grundl make obvious the interlocking adapter according to claim 10, wherein the control power supply includes a capacitor (Fig. 1 C2) and a Zener diode (Fig. 1 Z1) coupled in parallel with one another.  	With respect to claim 12, Watanabe in view of Grundl make obvious the interlocking adapter according to claim 10, further comprising a diode (Fig. 1 D1) having an anode and a cathode, the anode being coupled to the first direct-current output, and the cathode being coupled to the control power supply.  	With respect to claim13, Watanabe in view of Grundl make obvious the interlocking adapter according to claim 1, further comprising a surge absorber (Fig. 1 Z1) coupled between the first input path and the second input path.  	With respect to claim 15, Watanabe in view of Grundl make obvious the interlocking adapter according to claim 1, wherein the electric apparatus includes a dust collector (Fig. 1 1,6).  	With respect to claims 16-17, Watanabe in view of Grundl make obvious the method as set forth above. See claims 1-2, respectively, for additional details.

 	Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2008-36723) in view of Grundl (EP 2284638) and further in view of Loveless (US 2009/0241283).
 	With respect to claim 3, Watanabe in view of Grundl make obvious the interlocking adapter according to claim 2 as set forth above, and remains silent as to the details of driving the switch.
 	Loveless discloses a circuit wherein a command signal is converted into light (Fig. 6 138 photodiode A3) in the receiver, wherein the reception input circuit includes a light receiving device (Fig. 6 optoreceiver A3) configured to receive the light, the light receiving device being configured to be turned on in response to the light receiving device receiving the light, and wherein the reception input circuit is configured to turn on the switch (Fig. 1 162) in response to the light receiving device being turned on. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the interlocking command signal is converted into light in the receiver, wherein the reception input circuit includes a light receiving device configured to receive the light, the light receiving device being configured to be turned on in response to the light receiving device receiving the light, and wherein the reception input circuit is configured to turn on the switch in response to the light receiving device being turned on, in order to provide electrical isolation between the receiver and the switch.

 	With respect to claim 5, Watanabe in view of Grundl make obvious the interlocking adapter according to claim 4 as set forth above, and remain silent as to how to drive the switch. 
 	Loveless discloses wherein the driving voltage generation circuit (Fig. 6 138) includes a voltage dividing circuit (Fig. 6 R6,R7). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the driving voltage generation circuit includes a voltage dividing circuit, in order to generate the desired drive voltage.

 	Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2008-36723) in view of Grundl (EP 2284638) and further in view of DeMichele (US 6,061,259).
 	With respect to claim 14, Watanabe in view of Grundl make obvious
the interlocking adapter according to claim 13 as set forth above, and do not disclose wherein the surge absorber is a varistor. The use of varistors as surge absorbers were well know at the time of filing of the invention.
 	DeMichele discloses a circuit with a surge absorber including a varistor (Fig. 1 3). It would have been obvious to implement wherein the surge absorber includes a varistor, in order to protect the circuit from surges on the AC input line. 
Allowable Subject Matter
 	Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, an oscillator having an oscillation frequency, the oscillator being coupled to the reception input circuit, and the oscillator being configured to turn on the switch based on the oscillation frequency.  	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lopez (US 2016/0043658) discloses a capacitive power supply.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839